DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 9-17-2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112

4.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 9 is  rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Regarding claim 9 the recitation does not further limit the device as claimed in claim 1.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 9,381,779).

Regarding claims 1,9 & 10 Smith teaches a main body 12 having a fastening portion 16a 16b for (intended use recitation) fastening to the wheel electronics unit in a 5fastened position, and at least one heat protection portion 24 (col. 4 lines 37-53) for (intended use recitation) thermally insulating the wheel electronics unit in the fastened position 

Regarding claim 2 Smith teaches the main body has at least one spacer 19 in a region of the heat protection portion 24 providing a defined spacing between 10the main body 12 and an inner side of the rim 18.

Regarding claim 3 Smith teaches the fastening portion (col. 4 lines 1-35) is configured to be fastened to the wheel electronics unit 14 26 by way of either snapping or latching action.

Regarding claim 4 Smith teaches the heat protection portion 24 is 15at least partially configured as a heat reflection surface for (intended use recitation) reflecting radiant heat from an inner side of the rim 18.

Regarding claim 5 Smith teaches the main body 12 has an interlocking portion in a region of the fastening portion for interlocking contact connection to the wheel electronics unit 14 26. 

Regarding claim 6 Smith teaches the main body 12 has a guide portion for (intended use recitation) a guided movement into a position fastened to the wheel electronics unit 14 26.

Regarding claim 7 Smith teaches the heat protection 24 portion has a gap region that forms a defined heat protection gap (HS) between the main body 12 and the wheel electronics unit 14 26  in the fastened position.

Regarding claim 8 Smith teaches the heat protection portion 24 has a thermally insulating portion 16a that is integrally formed with the main body 12.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200079161 A1 Protective Assembly For Tyre Pressure Sensor
US 4471999 A Thermally insulated vehicle wheel assembly for the reduction of tyre power loss
WO 2019195902 A1 Wheel and vehicle belt for protecting wheels in a vehicle, comprises a central unit that is provided between semicircular rubber profile segment and a set ratchet is connected with the semicircular rubber profile segments
CN 108327466 A Tyre pressure sensor provided with shell for protection
KR 20130003747 U Socket type tire temperature sensor with insulation
US 7642904 B2 Rim mounted pressure monitoring system for a tire with protected monitoring module

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856